HEDRICK, Judge.
By four assignments of error, based on exceptions duly noted in the record, the defendant contends: (1) The trial court erred “in failing to grant a mistrial based on the statement made by the District Attorney to the jury which stated ‘The defendant is charged along with another defendant who will be tried next week’ ”; (2) The trial court erred in concluding that Mr. Eaton’s “testimony as to identification was admissible in evi*531dence”; (3) The trial court erred “in concluding that the defendant’s statements were freely, voluntarily and understandingly made without undue influence, compulsion or duress, and that said statements are admissible in evidence”; (4) The trial court erred “in allowing the State to introduce into evidence State’s Exhibits Nos. 3 and 7, being adding machine and shotgun.”
The principles of law raised by these assignments of error and the arguments advanced in support thereof are so well-settled that further elaboration thereon by us in this case would serve no useful purpose. The record before us of defendant’s trial demonstrates that the able trial judge correctly followed and applied approved principles of criminal law and procedure in making the rulings challenged by these exceptions. In our opinion, the defendant had a fair trial free from prejudicial error.
No error.
Judges Britt and Martin concur.